In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Kitzes, J.), entered August 18, 2005, which, upon a jury verdict and upon the denial of his motion pursuant to CFLR 4404 (a) to set aside the verdict as inconsistent and against the weight of the evidence, and for judgment in his favor as a matter of law, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the jury’s answers to the first two interrogatories were neither inconsistent nor irreconcilable when viewed in the context of the court’s charge. The jury reasonably could have found that although the defendant driver, Carmelo B. Simon, was negligent in the operation of his vehicle, that negligence was not a proximate cause of the accident and the plaintiffs injuries (see Almestica v Colon, 12 AD3d 627 [2004]; Rubin v Pecoraro, 141 AD2d 525, 526-527 [1988]). Crane, J.E, Goldstein, Lifson and Garni, JJ., concur.